The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2020 has been entered.
 


Status of Claims
Claims 1, 8, 15, 16, and 27 have been amended.
Claim 30 has been added.
Claims 1-3, 5, 6, 8, 9, 11, 15-18, 21, 23, 24, and 26-29 are currently pending and have been examined. 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: ““transactions database” “rebate validation processor” …configured to” in claims 1, 5, 11, 15, 21, 23, 24, and 26.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15 have been amended to recite the limitation “tangible product identifier comprising a secondary receipt.” In Applicant’s remarks, filed July 22, 2020, Applicant cites paragraphs [035], [050], [053], [059], [066], [069], [072], and [076] as disclosing the amended claim limitations. However Examiner respectfully notes that no such disclosure exists in the instant specification. At best Examiner has found mention of “The secondary receipt may also contain information with regard to how consumers may perfect satisfaction of the rebate offer. [035]” however that is not enough to support the amended claim language. Examiner has interpreted the tangible product identifier to be a second receipt containing rebate information. Therefore the limitation “tangible product identifier comprising a secondary receipt” is new matter and claims 1 and 15 fail to satisfy the written description requirement. Claims 2, 3, 5, 6, 8, 9, 11, 16-18, 21, 23, 24, and 26-29 depend from claims 1 and 15 and do not cure the deficiencies above.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 (and their dependents) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended claims 1 and 15 recite a “tangible product identifier comprising a secondary receipt.” Examiner is unclear how a product identifier can comprise a receipt. Examiner believes this to be a grammatical error and that the amended claim should read as follows “a secondary receipt comprising a tangible product identifier.” Correction required.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-9, 11, 15-18, 23, 24, 28, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus (2011/0125561) and Delvin (2009/0037281)  further in view of Nissan (2012/0084135).



Claim 1 
Marcus discloses a proof-of-performance verification system may include a receipt processing facility that receives a receipt image using a mobile application to verify valid rebates.
A system for rebate claim submission over an electronic network subsequent to a qualifying transaction in which a consumer purchased a rebate qualifying product or service from a merchant,: (Marcus [0027]): See at least “pre-selection of offers may be required in order to obtain an incentive for actually following through and making the purchase. In some embodiments, offers may be redeemed for items where the offer was not pre-selected but identified as a match anyway by the proof processor 110.”
an electronic transactions database configured to store transaction data received from the merchant for a plurality of transactions, the transaction data comprising a transaction identifier for each of the plurality of transactions and a product identifier for the rebate qualifying product or service purchased in the qualifying transaction, the transaction identifier associated with the product identifier; (Marcus [0009][0021]).  See “Such proof may be in any electronic form including but not limited to….data from a database of transactions…or direct transmission from any other source that can provide and prove actually performance behavior (transaction information for the qualifying transaction from the merchant).
an interface downloaded to an electronic mobile device as a mobile app, wherein the interface is configured to: receive consumer identifying information from the consumer, the consumer identifying information comprising income, age, places the consumer typically shops, items the consumer typically purchases, or a combination thereof (Marcus [0022][0004][0032][0043][Figure 5A, 512]).   See “The system may further include a graphical user interface that may allow a user to enter their identification information.” See also where consumer identifying information could be the user telephone number associated with the device or loyalty card information.
                     Marcus does not explicitly disclose identifying information comprising income, age, places the consumer typically shops, items the consumer typically purchases, or a combination thereof. However, Marcus clearly teaches capturing the user identifying information during registration using a user interface/ mobile app. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this user information would include identifying information comprising income, age, places the consumer typically shops, items the consumer typically purchases, or a combination thereof because it helps track offers and redemption (Marcus [0043]). 
	
display on a display screen of the electronic mobile device a rebate offer available for selection by the consumer; (Marcus [0046]); 
identify a selection of a displayed rebate offer based on an electronic input from the consumer; display, on the display screen, one or more rebate fulfillment options; receive a selection of one of the one or more rebate fulfillment options; and provide a camera function through which the consumer captures a digital photograph of the a tangible product identifier comprising the secondary receipt held by the consumer, the tangible product identifier indicating purchase of a rebate qualifying product or service during the qualifying transaction; and (Marcus [0004][0028]); See at least “The receipt image may be captured by an imaging facility of a handheld device, wherein the handheld device may be a mobile phone camera or web-enabled digital camera.”



Claim 2
Marcus discloses the following limitations as shown:
wherein the tangible product identifier indicates purchase of a plurality of products or services (Marcus [0027]).  See at least “Multiple offers may be redeemed using a single receipt.”

Claim 3 
Marcus discloses the following limitations as shown:
wherein the tangible product identifier indicates purchase of a plurality of rebate qualifying products or services during the qualifying transaction and the transaction data comprises a product identifier for each of the plurality of rebate qualifying products or services (Marcus [0027]).  See at least “Multiple offers may be redeemed using a single receipt.”

Claim 5 
Marcus discloses the following limitations as shown:
wherein the interface is configured to store the consumer identifying information for subsequent use, and wherein the stored consumer identifying information enables bypass of one or more See at least “At step 510, a test may determine if the user is new or returning.” Where a returning user has information stored. See also Figure 5A were the member is a returning member and is automatically authenticated and brought to their personal page.

Claim 6 
Marcus discloses the following limitations as shown:
wherein the consumer identifying information further comprises at least one of a consumer's name, physical address, and email address. (Marcus [0032]). See “In an embodiment, the receipt may be identified as belonging to a specific user via the telephone number from which it was submitted, the email address or home address…”

Claim 7 
Marcus discloses the following limitations as shown:
wherein the tangible product identifier held by the consumer comprises a point-of-sale receipt comprising a list of at least one product or service purchased during the qualifying transaction (Marcus [0021]). See "The invention allows consumers to secure promotional rewards, such as rebates for purchases or any other desired action, by electronically submitting proof-of-performance, such as proof-of-purchase (point of sale) or proof-of-visit, to the reward sponsor or reward processor.”

Claim 8
Marcus discloses the limitations above but does not teach that the secondary receipt has a UPC code:
wherein the tangible product identifier comprising the secondary receipt held by the consumer contains a Universal Product Code (UPC) for the rebate qualifying product. (Delvin [0022]Figure 2B]). See “FIG. 2B illustrates a rebate receipt which is another type of receipt that is commonly used with retailers and provided to a purchaser in addition to receipt of FIG. 2A. …” See 2B for UPC code.


Claim 9
Marcus discloses the following limitations as shown:
wherein, the one or more rebate fulfillment options comprise at least checks, gift cards, and pre-paid rebate cards. (Marcus [0038]).   See “The reward may be a cash rebate, a mailed check, a direct deposit, rewards points, frequent flier miles, a gift card, and the like.” Examiner finds that a prepaid rebate card works like a debit card and provides funds by a business as a rebate. Using broadest reasonable interpretation, a prepaid rebate card functions as a gift card. As such Examiner interprets the limitation to be taught by the reference.

Claim 11
Marcus discloses the following limitations as shown:
wherein the rebate validation processor is further configured to further validate the rebate claim based, at least in part, on the consumer identifying information. (Marcus [0036][0042]). See “In an embodiment, the system may present offers to individual members based on prior behavior or other distinguishing factor (identifying information).”

Claim 15
Marcus discloses the following limitations as shown:
storing, in an electronic transactions database, transaction data from a merchant for a plurality of transactions, the plurality of transactions comprising a qualifying transaction in which a consumer purchased a rebate qualifying product or service, (Marcus [0021][0042]) Where proof of purchase data is taken from “downloaded receipts or performance data from a database of transaction” See also [0041] “The unique identifier may be used to tag the retailer's transaction log for that user's market basket.” See also [0042] “users may select one or more offers for placement into a system 102 cart prior to going shopping for the product(s) of the offer(s).”
a product identifier for the rebate qualifying product or service purchased in the transaction (Marcus [0042]);  See “At step 548, the OCR result or text (product identifier) from the digital receipt may be matched against the user's selected offer(s) using the system's 102 matching algorithm.”
providing an interface configured for downloading to an electronic mobile device as a mobile app and configured for display on a display screen of the electronic mobile device, wherein the interface provides a camera function for capturing a digital photograph of the tangible product identifier (Marcus [0004][0028]); See at least “The receipt image may be captured by an imaging facility of a handheld device, wherein the handheld device may be a mobile phone camera or web-enabled digital camera.”
wherein the interface provides a digital highlighting or circling function for digitally highlighting or circling proof of purchase data in the digital photograph of the tangible product identifier (Marcus [0040]); See at least “the system may provide a facility for identifying the missing items, such as by highlighting the OCR'd receipt…”
Marcus does not explicitly disclose digital highlighting or circling function of the tangible product identifier comprising the secondary receipt. However, Marcus teaches the capability of highlighting the receipt that was captured by the camera into the interface. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this highlighting function would be applied to all uploaded receipts so that the important information can be distinguished.
receiving, via the interface, consumer identifying information from a consumer associated with the electronic mobile device, the consumer identifying information comprising income, age, places the consumer typically shops, items the consumer typically purchases, or a combination thereof (Marcus [0022][0004][0032][0043][Figure 5A, 512]).   See “The system may further include a graphical user interface that may allow a user to enter their identification information.” See also where consumer identifying information could be the user telephone number associated with the device or loyalty card information.

displaying, via the interface, a rebate offer available for selection to the consumer of the electronic mobile device (Marcus [0005]);  See “a method may include presenting at least one offer to a user for offer selection prior to a purchase of a corresponding product”
identifying a selection of a displayed rebate offer based on an electronic input from the consumer; displaying, via the interface, one or more rebate fulfillment options; receiving, via the interface, a selection of one of the one or more rebate fulfillment options; receiving from the consumer, via the camera function provided by the interface, a digital photograph of the tangible product identifier, the tangible product identifier indicating purchase of the rebate qualifying product or service., wherein the digital photograph contains an indication of proof of purchase data in the tangible product identifier, the indication comprising digital highlighting or circling; (Marcus [0005][0026][0040][0053]); See at least “a method may include presenting at least one offer to a user for offer selection prior to a purchase of a corresponding product…” Additionally, see at least “The proof-of-performance verification system may include a receipt scanner, camera, fax machine, or other device to capture an image and a display screen, such as an LCD or CRT, or mobile phone screen.” See also Claim 1 “a proof processor that electronically matches a user-selected reward offer against the product or service description to facilitate offer redemption…” See at least “the system may provide a facility for identifying the missing items, such as by highlighting the OCR'd receipt…”
Marcus does not explicitly disclose digital highlighting or circling function of the tangible product identifier comprising the secondary receipt. However, Marcus teaches the capability of highlighting the receipt that was capture by the camera into the interface. It would have been obvious to a person having 
Marcus does not explicitly teach a secondary receipt. Delvin teaches:
received a primary point-of-sale receipt and a tangible product identifier comprising a secondary receipt for the qualifying transaction, wherein the qualifying transaction qualifies the consumer for a rebate offer made prior to the transaction, the rebate corresponding to at least a portion of a price associated with the rebate qualifying product or service purchased the transaction data comprising a transaction identifier for each of the plurality of transactions and a product identifier for the rebate qualifying product or service purchased in the qualifying transaction, the transaction identifier associated with the product identifier;  (Delvin [0022][Figs. 2A, 2B]) See at least “The retail receipt is printed out at the point of sale by the retailer and provided to the purchaser. FIG. 2B illustrates a rebate receipt which is another type of receipt that is commonly used with retailers and provided to a purchaser in addition to receipt of FIG. 2A. The rebate receipt is typically printed out when one of the products purchased on the retail receipt has a rebate offer associated with it.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the system including a proof-of-performance verification system may include a receipt processing facility, as taught by Marcus, the secondary receipt, as taught by Delvin, to highlight the most important information which is the items that are eligible for rebate.
Marcus nor Delvin explicitly teach accessing the electronic transaction database. Nissan teaches:
validating the rebate, at least in part, by accessing the electronic transactions database and comparing proof of purchase data in the tangible product identifier captured by the digital photograph received via the interface from the consumer with the product identifier associated with the transaction identifier from the transaction data from the merchant. (Nissan [0127][Figure 2]). See where the merchant assigned Transaction ID (202) in Figure 2, shows the transaction data in its own database. See that that information is fed into the terminal software (interface) and lastly see Figure 2, 200 where the user’s receipt data is fed into the terminal software.  See [0127] “The rebate issuer has access to a list of completed or pending submissions.”


Claim 16 
Marcus discloses the following limitations as shown:
wherein, the consumer identifying information further comprising at least one of the consumer's name, physical address, and email address, (Marcus [0032]). See “In an embodiment, the receipt may be identified as belonging to a specific user via the telephone number from which it was submitted, the email address or home address…”
the tangible product identifier contains a list of at least one product or service purchased during the qualifying transaction, and a Universal Product Code (UPC) (Marcus [0030]). See “The proof processor 110 may be able to match the text of the receipt with the known shorthand, codes, names, UPC codes, and the like…”

Claim 17 
Marcus discloses the following limitations as shown:
wherein the one or more rebate fulfillment options comprise at least checks, gift cards, and pre-paid rebate cards. (Marcus [0038]).   See “The reward may be a cash rebate, a mailed check, a direct deposit, rewards points, frequent flier miles, a gift card, and the like.”





Claim 18  
Marcus discloses the following limitations as shown: 
further comprising further validating the rebate based, at least in part, on the consumer identifying information (Marcus [0036][0042]). See “In an embodiment, the system may present offers to individual members based on prior behavior or other distinguishing factor (identifying information).”

Claim 23 
Marcus discloses the following limitations as shown: 
wherein the interface is further configured to display, on the display screen- a button enabling the camera function, and wherein the camera function is included in the mobile app; and a thumbnail of the digital photograph for verification by the consumer. (Marcus [0050][0053]).  See at least, “a proof-of-performance verification system may include a software application either downloaded to a mobile phone, such as an IPHONE App…”  See at least [0053] “The proof-of-performance verification system may include a receipt scanner, camera, fax machine, or other device to capture an image and a display screen, such as an LCD or CRT, or mobile phone screen. The screen may have touch screen capability (button enabling camera function).” See also [Figure 5B, 538][0042]). Where the reference teaches that the user may review the image at step 538. Using broadest reasonable interpretation, where the reference teaches a mobile app with display properties, images of the receipt, and the ability for the user to review the image before submission etc. the Examiner interprets the reference to teach the limitation. 

Claim 24 
Marcus discloses the following limitations as shown: 
wherein the interface is further configured to: compare the digital photograph to a threshold; and instruct the consumer to capture a second digital photograph of the tangible product identifier if the digital photograph fails to satisfy the threshold (Marcus [Figure 5B, Steps 534-542]). Where the reference clearly teaches that the imaged captured by the camera is reviewed for quality and if it is not good the steps repeat for the user to “resnap” the image. See also “If the image is not good, logical flow returns to step 534 for re-imaging.”

Claim 28 
Marcus discloses the following limitations as shown: 
wherein the interface is further configured to, after receipt of the digital photograph, display a confirmation of electronic submission of a rebate, wherein the confirmation includes an indication of a time frame associated with receiving the rebate and contact information associated with the rebate (Marcus [0043][Figure 4]).  Where the reference teaches the ability to confirm redemptions. See Figure 4 where the user interface displays the savings to the user. This is confirmation that the redemption was successfully submitted. See [0043] where the system provides an interface for real time tracking of offers and redemptions.

Claim 29 
Marcus discloses the following limitations as shown: 
wherein the one or more rebate fulfillment options comprise an e-rebate, and wherein the e-rebate is displayable via the electronic mobile device to enable use of the e-rebate at one or more merchants (Marcus [0038]). Where the reference teaches that the results of the rebate fulfillment may be shown on their handheld device. The reference teaches a range of fulfillment options. 
Marcus does not explicitly disclose that the e-rebate is displayable via the electronic mobile device. However, Marcus teaches that the user may be shown the results of the processing at the scanner location, on their handheld device or other location advising them of the promotional rewards that have been processed and approved. The reward may be a cash rebate, a mailed check, a direct deposit, rewards points, frequent flier miles, a gift card, and the like. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the displayed results would be an e-rebate. 


Claim 30
Marcus discloses the following limitations: 
transmitting to the consumer, via the interface, a unique tracking identifier associated with the rebate, wherein the unique tracking identifier allows the consumer to access, via the interface, a status of the rebate; and transferring the value of the rebate to the consumer according to the received selection of one of the one or more rebate fulfillment options (Marcus [0038][0054]). Where the reference teaches that the customer can check the status of the reward processing on their mobile phone or at any other location connected to the Internet. See also “The SDR may also be associated with a unique sender ID, such as an email address or mobile phone number that identifies the user.” 
Marcus does not explicitly disclose transmitting to the consumer, via the interface, a unique tracking identifier associated with the rebate, wherein the unique tracking identifier allows the consumer to access, via the interface, a status of the rebate. However, Marcus teaches a unique identifier given at the start of the process that is linked to the secure digital receipt [primary receipt] and that the user can check on the status of their rebate. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the way a user checks on the status is by using a unique identifier because this ensures that the user is seeing their own information. 


 Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus (2011/0125561); Delvin (2009/0037281) and Nissan (2012/0084135) in view of Book (2012/0246004).

Claim 21 
Marcus discloses a proof-of-performance verification system may include a receipt processing facility that receives a receipt image using a mobile application to verify valid rebates. Delvin teaches a secondary receipt. Nissan teaches that both the transaction information from the merchant and the digital photograph of a tangible product identifier from consumer are needed in order to validate the rebate. Marcus, Delvin nor Nissan teach a branded mobile application. Book teaches:
wherein the mobile app is branded for a particular retailer (Book [0016][0017]), See at least “Customers (or potential customers) of the Thai restaurant who have mobile devices. download a client application onto their mobile device (e.g., from an entity operating the system of the invention. such as, for exan1ple. www. chat1erplug.com, or from an application consolidator such as the Apple iTunes Store, or the like) or a branded Thai restaurant application wherein said technology is integrated and interact with the application.
and wherein the interface is further configured to display multiple rebate offers corresponding to the particular retailer (Book [0071]). See at least “merchants may utilize the system of the present invent ion to promote interaction with customers in a variety of ways, including by awarding different rebates or rewards to users
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a proof-of-performance verification system that issues a secondary receipt and the digital photograph of a tangible product identifier from consumer are needed in order to validate the rebate, as taught by Marcus, Delvin and Nissan, a branded mobile app, as taught by Book, to provide a more authentic, accurate and actionable feedback while a customer is actually at a merchant location (Book [0009]).

 Claim 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus (2011/0125561); Delvin (2009/0037281) and Nissan (2012/0084135) in view of Quinlan (2004/0210481).

Claim 26 
Marcus discloses a proof-of-performance verification system may include a receipt processing facility that receives a receipt image using a mobile application to verify valid rebates. Delvin teaches a secondary receipt. Nissan teaches that both the transaction information from the merchant and the digital photograph of a tangible product identifier from consumer are needed in order to validate the rebate. Marcus, Delvin nor Nissan teach the specific fraud prevention step. Quinlan teaches:
wherein the rebate validation processor is further configured to: receive consumer identifying information from the interface; and compare the consumer identifying information to a fraudulent identities list as part of validating the rebate claim (Quinlan [0012]). See at least “the fraud detection step encompasses processing the information using computer software that can verify, among other things, that the person named to receive the rebate actually lives at the address given, that only one offer per household address is being granted, and that the person named to receive the rebate is not on a list of known fraudulent rebate claim submitters.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a proof-of-performance verification system that issues a secondary receipt and the digital photograph of a tangible product identifier from consumer are needed in order to validate the rebate, as taught by Marcus, Delvin and Nissan, fraud prevention steps as taught by Quinlan, to reduce claim fraud because rewards are only issued after verification (Marcus [0045]).

Claim 27
Marcus discloses a proof-of-performance verification system may include a receipt processing facility that receives a receipt image using a mobile application to verify valid rebates. Delvin teaches a secondary receipt. Nissan teaches that both the transaction information from the merchant and the digital photograph of a tangible product identifier from consumer are needed in order to validate the rebate. Marcus, Delvin nor Nissan teach the interface having multiple consumers. Quinlan teaches:
wherein the mobile app  stores consumer information corresponding to multiple users. (Quinlan [0031][0073]).   Where the reference teaches that the users in household (multiple different consumers) can pool their information by linking their information together in a household account. See also [0073] “It is well-known in the art for such sites to provide information for reading or downloading and to provide user interfaces [mobile app] where users may transmit information about themselves…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a proof-of-performance verification system that issues a secondary receipt and the digital photograph of a tangible product identifier from consumer are needed in order to validate the 

	
	



Response to Arguments
Examiner acknowledges the amendments made to overcome the 112 rejection of claim 27. Rejection has been withdrawn.
Applicant's arguments with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive.


Applicant Argues: Marcus also fails to describe providing a camera function and a circling or highlighting function in an interface, as claimed. 

Examiner respectfully disagrees. See (Marcus [0004][0028]) “The receipt image may be captured by an imaging facility of a handheld device, wherein the handheld device may be a mobile phone camera or web-enabled digital camera. And (Marcus [0040]) See at least “the system may provide a facility for identifying the missing items, such as by highlighting the OCR'd receipt…”

Applicant Argues: Marcus fails to describe validating a rebate by comparing stored merchant transaction data with proof of purchase data highlighted or circled in a digital photograph of a secondary receipt, as claimed. 



Applicant Argues: Marcus nor Nissan describe a qualifying transaction wherein the consumer receives both a primary receipt and a secondary receipt.

Examiner agrees and as relied on Delvin (2009/0037281) for the teaching.

Applicant Argues: Marcus nor Nissan disclose a unique tracking identifier may be "a unique identifying number or alphanumeric sequence, a scannable bar code, including two-dimensional and three-dimensional bar codes, etc."

Examiner respectfully disagrees. (Marcus [0038][0054]) teaches that the reference discloses that the customer can check the status of the reward processing on their mobile phone or at any other location connected to the Internet. See also “The SDR may also be associated with a unique sender ID, such as an email address or mobile phone number that identifies the user.” Where a mobile number is a unique identifying number.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681